Gunter, Justice.
This appeal is by the husband from a jury verdict and judgment that awarded a divorce to the parties and *901permanent alimony to the wife. The appellant filed a motion for new trial on the usual general grounds and on the additional ground that the permanent alimony awarded was excessive. The trial judge overruled the motion for new trial on all grounds.
Argued June 14, 1976
Decided October 26, 1976
Rehearing denied November 24, 1976.
Reinhardt, Whitley & Sims, Ralph F. Simpson, for appellant.
Owens & Hilyer, Seymour S. Owens, for appellee.
We have reviewed the record and the transcript; the evidence adequately supports the verdict of the jury as to the granting of a divorce to the parties; and the evidence adequately supports the award of the jury with respect to permanent alimony.
We conclude that the trial judge correctly denied appellant’s motion for a new trial.

Judgment affirmed.


All the Justices concur.